Per Curiam,
This was an action by the indorsee against the makers of a note. The defendants allege that the note was transferred to the plaintiff for the purpose of defrauding the payee’s creditors. This, standing alone, was hot a defense, nor coupled with an averment that at the time of filing the affidavit the payee was indebted to the defendant, was it a defense. After suit brought, the defendant could not buy up claims against the payee and demand to have them set off in the action upon the note, for the simple reason, if for no other, that to entitle a defendant to set off a cross-demand he must own the same when the action was instituted.
The judgment is affirmed.